IN THE SUPREME COURT OF IOWA
                               No. 18–1427

                         Filed October 18, 2019


HEATHER YOUNG, DEL HOLLAND, and BLAKE HENDRICKSON,

      Appellants/Cross-Appellees,

vs.

THE IOWA CITY COMMUNITY SCHOOL DISTRICT; CHRIS LYNCH,
Individually and in His Capacity as President of the Board of Directors and
Director; LaTASHA DeLOACH, Individually and in Her Capacity as
Director of the Iowa City Community School District; BRIAN
KIRSCHLING, Individually and in His Capacity as Director of the Iowa City
Community School District; and PAUL ROESLER, Individually and in His
Capacity as Director of the Iowa City Community School District,

      Appellees/Cross-Appellants.



      Appeal from the Iowa District Court for Johnson County, Sean

McPartland, Judge.



      Plaintiffs appeal, and defendants cross-appeal, from portions of a

district court order granting a summary judgment in plaintiffs’ action for

injunctive relief and damages arising from defendants’ decision not to

submit to the county election commissioner plaintiffs’ ballot proposal

regarding the demolition of a local elementary school.      AFFIRMED IN

PART, REVERSED IN PART, AND REMANDED WITH DIRECTIONS.



      Gregg Geerdes, Iowa City, for appellants/cross-appellees.



      Andrew J. Bracken, Kristy M. Latta, and Emily A. Kolbe of Ahlers &

Cooney, P.C., Des Moines, for appellees/cross-appellants.
                                       2

APPEL, Justice.

      In this case, we consider a series of claims arising out of the refusal

of the Iowa City Community School District (school district or Board) to

authorize the placement of a ballot issue at an election to be held on

September 12, 2017, after a petition bearing over 2000 signatures had

been timely filed with the Board. The ballot measure would have asked

the voters whether they approved the demolition of Hoover Elementary

School and the use of the proceeds for school district purposes.

      After the Board refused to direct the county auditor to place the

matter on the ballot in the upcoming election, the plaintiffs filed suit in

district court.       The plaintiffs sought a writ of certiorari, a writ of

mandamus, injunctive relief, and damages against the school district and

individual board members who voted against placing the measure on the

ballot.   The defendants answered and filed a counterclaim seeking

declaratory relief.

      The district court entered an injunction directing the defendants to

place the matter on the ballot. Because absentee ballots had already been

issued, the district court directed that the matter be placed on the next

general election ballot following September 12. The district court granted

the defendants summary judgment on the plaintiffs’ claims for damages

and any other relief.

      The plaintiffs appealed. The plaintiffs seek reversal of the district

court order declining to award damages for alleged violations of the United

States Constitution.

      The defendants cross-appealed.           In their cross-appeal, the

defendants claim that the district court erred in determining that, under

state law, the school district was required to place the ballot measure

supported by the petitioners on the ballot.
                                     3

      For the reasons expressed below, we conclude that the district court

erred in granting the plaintiffs injunctive relief.    We conclude that the

defendants were entitled to summary judgment on all claims. As a result,

we affirm in part, and reverse in part, the order of the district court. We

remand the case to the district court for dismissal.

      I. Factual and Procedural Background.

      A. Factual Background. In 2013, the board of directors of the Iowa

City Community School District adopted a “Facilities Master Plan” (FMP).

The demolition of Hoover Elementary School and the construction of a

structure to become part of Iowa City High School on the former Hoover

Elementary site was part of the FMP.

      The school district sought voter approval of a $191 million bond

issue to finance the execution of the FMP.        The election was set for

September 12, 2017.       The school district intended to keep Hoover

Elementary School open through the 2018–2019 school year after which

it would be closed, the building demolished, and the site used for other

purposes by Iowa City High School.

      On June 29, 2017, the plaintiffs filed a petition with the school

district seeking to require the district to also place on the September 12

ballot a narrow question. Specifically, the petition asked that the following

question be placed on the September 12 ballot:

      Shall the Iowa City Community School District . . . demolish
      the building known as Hoover Elementary School . . . after the
      2018-2019 school year, with the proceeds of any resulting
      salvage to be applied as specified in Iowa Code section
      297.22(b)?

      Prior to receipt of the petition, the school district sought the advice

of counsel regarding the legality of the proposed ballot measure. In a letter

dated June 22, 2017, the Board’s counsel advised that the question the
                                     4

petitioners sought to place on the ballot was not “authorized by law” under

Iowa Code section 278.2(1) (2017). According to the June 22 opinion, the

demolition of Hoover Elementary School was not a “sale, lease, or other

disposition” of a schoolhouse subject to submission to the voters under

Iowa Code section 278.1(1)(b). The opinion emphasized that while in 2008

the Iowa legislature amended the Code to define “dispose” or “disposition”

to “include[] the exchange, transfer, demolition, or destruction of any real

or other property of the corporation,” the legislature deleted that provision

the next year.    According to the legal opinion, the legislative history

“expresses a clear legislative intent to remove from the voters decision

making authority over demolition of school district owned structures.”

      After receipt of the petition on June 29, the Board requested a

supplemental and expanded opinion from counsel, which was provided in

a letter dated July 6, 2017. The July 6 opinion repeated the legislative

history cited in the original June 22 opinion but further cited definitions

of dispose and disposition found in Merriam Webster Law Dictionary and

Black’s Law Dictionary as having the common denominator of “the transfer

of ownership and control of property to another person or entity.”

      Further, the July 6 legal opinion noted that under Iowa Code section

278.1(1)(b), the voters must vote on the “application to be made of the

proceeds.” As a result, according to the opinion, a disposition involves a

transaction for monetary gain. The FMP, however, included an estimated

cost of demolition at $500,000. The July 6 legal opinion additionally noted

that the possibility of placing any demolition before the voters would

“hamstring a district’s ability to properly manage and utilize its properties

for the benefit of the school community.”

      Regarding proposed next steps for the Board, the July 6 legal

opinion stated that it was “not wholly clear” how the Board should proceed
                                           5

with the petition and recommended that the Board reject the petition as

not “authorized by law,” notify the county commissioner of elections of the

filing of the petition and the Board’s action, and direct that the measure

not be on the ballot in September. In the alternative, the legal opinion

stated that a member of the Board could file an objection to the petition

under Iowa Code section 277.7.

         After receiving the advice of counsel, the Board voted against placing

the plaintiffs’ narrow question on the September 12 ballot.

         B. Proceedings Before District Court.

         1. The   plaintiffs’   petition   and   the   defendants’   answer   and

counterclaim. On July 17, 2017, the plaintiffs brought an action in district

court seeking a writ of certiorari, a writ of mandamus, temporary and

permanent injunctive relief, and declaratory relief.          The plaintiffs also

prayed for damages, attorneys’ fees, interest, and court costs. The gist of

the petition was that the defendants refused to submit a legally sufficient

petition to the Johnson County Commissioner of Elections, thereby

depriving the plaintiffs and voters of the opportunity to vote on the ballot

measure. The defendants filed an answer generally denying the material

allegations of the plaintiffs’ petition.

         The plaintiffs amended their petition on September 8 to include a

claim for damages under 42 U.S.C. §§ 1983 and 1988. The defendants

answered the amended petition and filed a counterclaim seeking

declaratory relief. The defendants asserted in their counterclaim that the

demolition of the school was not a disposition under Iowa Code sections

297.22(1) or 278.1(1)(b). Further, the defendants suggested that a vote

rejecting the demolition of a school building at the direction of the voters

would not constrain the Board from exercising its independent power to

do so.
                                      6

      2. Issuance of temporary injunction.        The district court held a

hearing on the plaintiffs’ application for temporary injunction on

August 24, 2017. The plaintiffs argued, among other things, that they had

established a likelihood of success on the merits, that the right to vote was

threatened by the Board’s actions and inactions, and that the balance of

harms favored the entry of a temporary injunction placing the matter on

the September 12 ballot and enjoining the defendants from demolishing

Hoover until the referendum is held. The plaintiffs further asked that all

early ballots filed for the September 12 ballot be invalidated as they did

not present the ballot measure sought by the plaintiffs. The defendants

responded that there was little likelihood that the plaintiffs would prevail

on the merits, that they lacked standing to bring the action, that no right

of action existed under applicable statutes, and that the public would be

harmed if the Board was not allowed to conduct its business as planned.

      On September 6, 2017, the district court entered its order on the

temporary injunction matter. At the outset, the district court found that

the plaintiffs had standing to seek enforcement of applicable statutes and

that the plaintiffs had a private right of action to enforce them. The district

court further concluded that the Board was legally constrained in its

challenge to the petition by its failure to file an objection under Iowa Code

section 277.7 and that it lacked authority to unilaterally determine the

petition was unauthorized by law.

      Turning to the question of whether a temporary injunction should

be granted, the district court found that the plaintiffs demonstrated

substantial injury or damages would result if an injunction was not

granted. The district court granted the plaintiffs a temporary injunction

requiring the Board to direct the Johnson County Commissioner of

Elections to place the plaintiffs’ ballot measure before the voters at the
                                         7

next regular election.      Further, the district court denied the plaintiffs’

request   to   invalidate    early   ballots    cast   in    connection   with   the

September 12,     2017      election;   to     place   the   referendum    on    the

September 12 ballot; or, in the alternative, to schedule a special election

on the matter.     Additionally, the district court declined to enter an

injunction preventing the Board from demolishing Hoover, noting that

there were no immediate plans to do so. Following the district court’s

temporary injunction, the voters in Johnson County approved the FMP at

the September 2017 general election.

      3. Ruling on motions for summary judgment.                 The parties filed

comprehensive competing motions for summary judgment.                      In their

summary judgment papers, the plaintiffs sought rulings from the district

court that (a) the defendants violated state election laws; (b) the defendants

violated both 42 U.S.C. § 1983 and § 1985; (c) no defendant has qualified

immunity; (d) no defendant has absolute immunity; (e) the plaintiffs are

entitled to damages that the court should calculate and assess against the

defendants, jointly and severally, including actual, nominal, presumed

substantial, and punitive, as well as attorneys’ fees, interest, expenses,

and court costs, or, in the alternative, schedule a hearing on damages; (f)

demolition of a schoolhouse is a disposition of the same under all

applicable statutes; (g) if a majority vote against the ballot measure,

preservation is binding on the defendants; (h) the temporary injunction

previously entered should be expanded and made permanent, the bond

exonerated, and the plaintiffs given other appropriate relief to protect

against further deprivation and dissipation of their constitutional rights;

and (i) the affirmative defenses asserted by the defendants are without

merit as a matter of law.
                                        8

      In turn, the defendants filed a generally mirror-image motion

seeking summary judgment in the defendants favor on all issues raised by

the plaintiffs. In addition, the defendants sought rulings from the district

court that (a) the plaintiffs lack standing to litigate; (b) the plaintiffs do not

have a private right of action under Iowa Code sections 278.1 or 297.22 to

bring the action; (c) the term “disposition” does not include demolition of

a school building; (d) the plaintiffs’ claims are moot; (e) the plaintiffs’

claims are time barred as the Board has approved the FMP; and (f) it is the

role of the Board, and not the plaintiffs, to make decisions regarding

demolition of a school building.

      After a hearing, the district court entered an order on the motions

for summary judgment on April 26, 2018. At the outset, the district court

found that the plaintiffs were entitled to the remedy already provided

under Iowa election law directing the Board to place the matter on the next

general election ballot but denied any relief beyond that already ordered.

As part of its order, the district court repeated its earlier conclusion that

the term “disposition” within the scope of Iowa Code section 278.1(1)(b)

encompasses demolition. Further, the district court extended its previous

injunction to prohibit the Board from taking any steps to demolish or

otherwise dispose of Hoover Elementary School prior to the vote.

      The district court denied the plaintiffs summary judgment on their

42 U.S.C. §§ 1983 and 1985 claims. The district court held that there was

no evidence in the record to support the plaintiffs’ claims of violation of

their right to vote or First Amendment rights. On their due process claims,

the district court found that procedural due process was satisfied through

the court hearing and action, as the plaintiffs have obtained the requested

relief of having the proposition placed on the ballot.          With respect to

substantive due process, the district court concluded that nothing in the
                                      9

record shocks the conscience of the court or interferes with rights implicit

in ordered liberty. The district court further found no conspiracy to violate

constitutional rights of the plaintiffs, noting that all the actions of the

defendants were taken in connection with regularly held Board meetings

and discussions were part of the Board’s responsibilities.

      The district court also considered the question of whether the

defendants were entitled to qualified immunity.          The district court

concluded that the defendants were entitled to qualified immunity as a

matter of law because they were not acting outside the clearly established

scope of their discretionary authority.

      The district court considered whether the vote on the ballot

proposition submitted to the voters would be binding on the Board. In its

narrative, the district court stated that a “yes” vote on the proposition

would require the school district to proceed with demolition. Meanwhile,

the district court indicated that if “no” prevailed, nothing in the language

of the proposition would require preservation of the Hoover building. Yet,

the district court ended its discussion by concluding that the binding

nature and effect of an eventual vote was not ripe for adjudication.

      4. Additional ruling of the district court. In its ruling on the motions

for summary judgment, the district court asked the parties to make written

submissions to the court regarding whether any issues remain open for

resolution now and identifying what specific issues remain going forward

for trial. The plaintiffs responded that the district court should make the

injunction permanent and exonerate the cash bond posted by the

plaintiffs, clarify its ruling regarding the impact of a no vote on the Board,

and award the plaintiffs attorneys’ fees and the costs of the action. The

defendants responded that no further issues remained for trial and the
                                    10

case could be closed. In response, the district court released the bond but

denied further relief.

      5. Appeals.    The plaintiffs filed a timely notice of appeal of all

adverse rulings. The defendants cross-appealed.

      II. Standard of Review.

      We review rulings on motions for summary judgment for correction

of errors at law. Winger Contracting Co. v. Cargill, Inc., 926 N.W.2d 526,

535 (Iowa 2019); Morris v. Steffes Grp., Inc., 924 N.W.2d 491, 495 (Iowa

2019). Where constitutional issues are involved, however, review is de

novo. Weizberg v. City of Des Moines, 923 N.W.2d 200, 211 (Iowa 2018);

Rolfe State Bank v. Gunderson, 794 N.W.2d 561, 564 (Iowa 2011).

      III. Discussion.

      A. Meaning of “Disposition” Under Iowa Code Section 278.1.

      1. Introduction. A threshold issue in this litigation is whether the

district court was required to instruct the county auditor to place the

plaintiffs’ question raised in its petition on the November 2017 general

election ballot. Two key provisions in the Iowa Code are controlling.

      Iowa Code section 278.1 empowers voters of a school district to

decide certain issues. Iowa Code section 278.1(1)(b) provides,

      The voters at the regular election shall have the power to []

             ....

             . . . direct the sale, lease, or other disposition of any
      schoolhouse or school site . . . and the application to be made
      of the proceeds thereof.

      Iowa Code section 278.2 provides the manner in which citizens may

place questions within the scope of Iowa Code section 278.1 on the ballot.

In order for citizens to require the school board to place a question on the

ballot under Iowa Code section 278.1, a petition conforming to the
                                     11

standards outlined in Iowa Code section 278.2 must be presented to the

school board with the signatures of the requisite number of voters. If such

a provision is presented to the board, Iowa Code section 278.2 states that

“[t]he board . . . shall[] direct the county commissioner of elections to

provide in the notice of the regular election for the submission of any

proposition authorized by law to the voters.”

      There is no dispute that the petition presented by the plaintiffs in

this case has the requisite number of signatures.       The fighting issue,

however, is whether the plaintiffs’ proposed ballot question concerns a

disposition of property entitling them to present the issue to the voters.

      2. Preservation of statutory interpretation question in the district

court. The plaintiffs claim that the defendants failed to preserve in the

district court the question of whether a demolition is a disposition under

Iowa Code section 278.1(1)(b). The defendants raised the issue in their

brief resisting the motion for injunction and again in their brief in support

of summary judgment. The district court also explicitly ruled upon the

issue in its findings of fact, conclusions of law, and ruling on application

for temporary injunction and incorporated the ruling in its ruling on

motions for summary judgment. We find the issue has been adequately

preserved. Lamasters v. State, 821 N.W.2d 856, 864 (Iowa 2012) (“Where

the trial court’s ruling, as here, expressly acknowledges that an issue is

before the court and then the ruling necessarily decides that issue, that is

sufficient to preserve error.”); see also Meier v. Senecaut, 641 N.W.2d 532,

540 (Iowa 2002) (“The claim or issue raised does not actually need to be

used as the basis for the decision to be preserved, but the record must at

least reveal the court was aware of the claim or issue and litigated it.”);

Metz v. Amoco Oil Co., 581 N.W.2d 597, 600 (Iowa 1998) (“Our preservation
                                      12

rule requires that issues must be presented to and passed upon by the

district court before they can be raised and decided on appeal.”).

      The plaintiffs also assert that the defendants are not entitled to relief

because they failed to file objections to the petition with the objections

committee or failed to bring a declaratory action in district court after the

plaintiffs presented their petition. See Berent v. City of Iowa City, 738
N.W.2d 193, 197–201 (Iowa 2007). This procedural question—akin to an

exhaustion requirement—is separately considered in division III.B below.

      3. Positions of the parties.    The plaintiffs maintain that the term

“other disposition” includes demolition of an existing school building. The

plaintiffs point to Webster’s Third New International Dictionary, which

states that “disposition” includes “the act or the power of disposing” and

“dispose of” means “to get rid of, throw away, discard.” According to the

plaintiffs, disposition in Iowa Code section 278.1(1)(b) includes action “to

get rid of” of a building and “to get rid of” a building includes demolition.

The plaintiffs assert they are using an ordinary rather technical approach

to interpretation of the statute and cite State v. Tarbox, 739 N.W.2d 850,

853–54 (Iowa 2007) for that proposition.

      The plaintiffs further note that under Iowa Code section 278.1(1)(b),

the voters may direct the disposition of a “schoolhouse or school site.” By

including separate terms for schoolhouse and school site in the statute,

the plaintiffs maintain that the legislature must have intended that the

term “disposition” applies to disposition of a schoolhouse that does not

involve disposition of the site; in other words, demolition of a schoolhouse

absent sale of the underlying site.

      The plaintiffs additionally assert that the school district is

inconsistent in its treatment of the term “other disposition” (and “dispose

of”) in related statutes.   The plaintiffs claim that the school district
                                      13

interprets the term “dispose of” in Iowa Code section 297.22 (describing

the power of the school board to “dispose of, in whole or in part, a

schoolhouse, school site, or other property belonging to the district”) to

include demolition, but then interprets the term “other disposition” in Iowa

Code section 278.1(1)(b) (describing the power of voters to “direct the sale,

lease, or other disposition of any schoolhouse or school site or other

property belonging to the corporation”) to not include demolition.

       Finally, the plaintiffs assert that to the extent the statute is

ambiguous, it should be liberally interpreted to promote citizen access to

the ballot.   In support of their argument, the plaintiffs cite Devine v.

Wonderlich, 268 N.W.2d 620 (Iowa 1978) (en banc). In Devine, this court

emphasized the fundamental nature of the right to vote in elections for

officeholders such as county supervisor. Id. at 623.

       In contrast, the defendants claim that the demolition of a building

is not an “other disposition” of property under Iowa Code section

278.1(1)(b). In support of their argument, the defendants argue that “other

disposition” does not include demolition because the statute gives voters

the power not simply to direct disposition of the property but also to direct

“the   application   to   be   made   of   the   proceeds   thereof.”   Iowa

Code § 278.1(1)(b). Demolition, the defendants note, is not a process that

leads to proceeds.

       The defendants do not shy away from a battle of dictionaries. The

defendants point out that the Merriam Webster Law Dictionary defines

“disposition” as “transfer to the care or possession of another” and “dispose

of” as “to transfer to the control or ownership of another.” Further, the

defendants note that Black’s Law Dictionary defines “disposition” as “[the]

act of disposing; transferring to the care or possession of another” and

“dispose of” as “to alienate or direct the ownership of property, as
                                    14

disposition by will . . . to exercise finally, in any manner, one’s power of

control over; to pass into control of someone else; to alienate, relinquish,

part with, or get rid of; to put out of the way; to finish with; to bargain

away.”

      The defendants further note that the Iowa legislature in 2008

enacted legislation providing a definition of “other disposition” and

“dispose of” for purposes of Iowa Code sections 278.1 and 297.22 that

included “demolition.” See 2008 Iowa Acts ch. 1148, §§ 1–2 (codififed at

Iowa Code § 278.1(1)(b) and § 297.22 (2009)). This legislation, however,

was repealed the following session. See 2009 Iowa Acts ch. 10, §§ 1–2, 4

(codified at Iowa Code § 278.1(1)(b) and § 297.22 (Supp. 2009)). According

to the defendants, the history of the adoption and then rejection of a

legislative definition of the term “disposition” that included demolition

demonstrates a legislative intent not to include demolition within the scope

of the statutes. See Summerhays v. Clark, 509 N.W.2d 748, 751 (Iowa

1993) (en banc) (finding that removal of a word from a statute indicates

desire to narrow its scope).

      The defendants note that the Board has broad and exclusive power

to determine the location of a schoolhouse under Iowa Code sections 297.1

and 279.11. See Kinney v. Howard, 133 Iowa 94, 96, 110 N.W. 282, 283

(1907) (holding the relocation of the schoolhouse site “was a matter for the

school board of the township” pursuant to Iowa Code sections 2773 (now

section 297.1) and 2801 (1897) and could not be questioned by

injunction). According to the defendants, the ability to determine that

Hoover Elementary should be located at another location implies the

ability to use its current location for other purposes, including demolition

and use of the site for other school purposes.
                                    15

      Finally, the defendants assert that Iowa Code section 278.1(1)(b)

should not be interpreted to vest the voters with the power of referendum

for every demolition of school property.    According to the defendants,

under the plaintiffs’ theory, any demolition of, say, a wall or a part of a

building (as happens with renovations and routine maintenance) could

trigger a voting process.

      4. Discussion. If a statute is unambiguous, we look no further than

the express language of the statute. See State v. Howse, 875 N.W.2d 684,

691 (Iowa 2016); State v. Tesch, 704 N.W.2d 440, 451 (Iowa 2005). If the

statute is ambiguous, however, we use a variety of methods, including

traditional tools of statutory construction, to determine the meaning of the

statute. State v. Doe, 903 N.W.2d 347, 351 (Iowa 2017); State v. Nall, 894
N.W.2d 514, 518 (Iowa 2017).

      A statute is ambiguous if “reasonable minds could differ or be

uncertain as to the meaning of a statute.” Holiday Inns Franchising, Inc. v.

Branstad, 537 N.W.2d 724, 728 (Iowa 1995); see also State v. McIver, 858
N.W.2d 699, 703 (Iowa 2015). Further, we have stated that “[w]ords are

often chameleons, drawing their color from the context in which they are

found.” Rolfe State Bank, 794 N.W.2d at 564. Ambiguity may arise not

only from words themselves but “from the general scope and meaning of a

statute when all its provisions are examined.” Carolan v. Hill, 553 N.W.2d
882, 887 (Iowa 1996).

      Upon our review of Iowa Code section 278.1(1)(b), we conclude the

term “other disposition” is ambiguous. It certainly could reasonably be

interpreted to include demolition of buildings.    On the other hand, in

context, it could also reasonably be interpreted to include transactions

involving only the transfer or exchange of ownership of schoolhouses,

school sites, and other school district property, but not mere demolition.
                                     16

      We do not find a number of the arguments advanced by the parties

regarding this question to be very persuasive. For example, we do not find

that the amendments to Iowa Code sections 278.1 and 297.22 definitions

that occurred in 2008 and 2009 are dispositive regarding legislative intent.

In 2008, the legislature amended language in the Iowa Code to authorize

the board of directors of a school district to dispose of school property and

prohibited voters from taking action contrary to the board for a one year

period.   See 2008 Iowa Acts ch. 1148, §§ 1–3 (codified at Iowa Code

§ 278.1, § 297.22, and § 297.25 (2009)).         Among other things, the

legislation specifically defined “dispose” and “disposition” to include “the

exchange, transfer, demolition, or destruction of any real or other property

of the corporation.” Id. § 1 (codified at Iowa Code § 278.1(1)(b) (2009))

(emphasis added).

      If this definition remained in the Code today, this litigation would

not have arisen. But in 2009, the legislature repealed the changes made

in 2008, including the definition of dispose and disposition that specifically

included demolition. 2009 Iowa Acts ch. 10, §§ 1–4 (codified at Iowa Code

§ 278.1(1)(b), § 297.22, and § 297.25). The repeal did not simply remove

a term from a legislative definition, but repealed the entire legislative

definition along with other provisions of the statute. Id. The end result

was that the law was returned to its pre-2008 position, not only on

definitional issues, but on issues related to the power of voters and school

boards that were also addressed in the 2008 legislation.

      While the school district argues that the repeal demonstrates that

the legislature intended to exclude demolition, we think this conclusion

does not necessarily follow. The legislature certainly decided that it was

unsatisfied with the changes enacted in 2008, but the changes in 2008,

however, included an expansion of the power of school boards and a
                                      17

limitation on the power of voters in connection with disposition of all

manner of school property. The legislature apparently decided to return

the law to its prior state which, as we have observed, is ambiguous. It is

not clear whether the 2008 legislative definition of dispose and disposition

was designed to clarify or modify preexisting law.

      We also do not believe the scope of the statute authorizing voter

referenda should be broadly construed in favor of voters is a helpful or

persuasive concept.     The plaintiffs rely upon Devine, 268 N.W.2d 620.

Devine involved the elections of representatives in our government, a

process that the Supreme Court has identified as essential to our

democracy. Id. at 623; see also Wesberry v. Sanders, 376 U.S. 1, 17, 84
S. Ct. 526, 535 (1964) (“No right is more precious in a free country than

that of having a voice in the election of those who make the laws under

which, as good citizens, we must live. Other rights, even the most basic,

are illusory if the right to vote is undermined.”). The Devine case dealt

with regulation of the election process itself, namely, how challenged

ballots should be treated in an election contest. 268 N.W.2d at 624. In

that context, we emphasized that statutes regulating the process of

election of representatives of government should be “construed liberally in

favor of giving effect to the voter’s choice.” Id. at 623.

      We do not in any way retreat from Devine. But the context of this

case before us is different. Here, we are not dealing with regulation of the

voting process in an election of our governmental representatives. Instead,

we are trying to divine the boundary between the power our legislature has

allocated to the voters on the one hand and school boards on the other.

      While democratic values may be promoted in referenda, the school

board is comprised of democratically elected officials empowered to

conduct the school district’s business through the deliberative process.
                                      18

Both the actions of the voters through the referendum process and

decisions of elected officials in a deliberative setting have been established

by the legislature and are entitled to respect.      We are not inclined to

expansively read the power of the voters at the expense of the deliberative

processes of the elected school board through a rule of construction. We

think a straight up interpretation of the applicable statutes is a better

approach than one that puts a thumb on the scale in favor of the voters

acting through referenda.     After all, the voters have elected the school

board members too.

      Upon our review of the applicable statutes and briefings of the

parties, we conclude that the defendants have the better argument. The

precise unit of language to be examined is not “disposition” or even “other

disposition,” but rather “sale, lease, or other disposition.”      Iowa Code

§ 278.1(1)(b) (2017). A sale or lease involves the transfer of an interest in

property to a third party. Applying the rule of ejusdem generis, any other

disposition must also involve a transfer of an interest to a third party, as

in a gift. See generally In re Estate of Sampson, 838 N.W.2d 663, 670 (Iowa

2013) (finding that statutory interpretation required analysis of a term

“with reference to the other items in the list”); Sallee v. Stewart, 827
N.W.2d 128, 153 (Iowa 2013) (“[W]hen a phrase . . . is added to a laundry

list of terms all of which relate to [a larger theme], we interpret [the phrase

in question] to be similar in character to the other [listed terms], all of

which relate to [the larger theme]. The fancy term for this is ejusdem

generis.” (Citation omitted.)); Iowa Comprehensive Petrol. Underground

Storage Tank Fund Bd. v. Shell Oil Co., 606 N.W.2d 376, 380 (Iowa 2000)

(“Under the doctrine of ejusdem generis, general words which follow

specific words are tied to the meaning and purpose of the specific words.”).
                                    19

      A trial court in Florida recently struggled with the question of

whether the demolition of a pier building provided the basis for a

referendum under a city charter provision that required voter approval

when waterfront property owned by the city was “sold, donated, or leased.”

See Ford v. City of St. Petersburg, No. 522012CA010312, 2013
WL 9668711, at *3 (Fla. Cir. Ct. Apr. 5, 2013).      The charter provision

defined “sale” to include “any ‘permanent disposition of an interest in real

property other than a utility easement.’ ” Id. The district court held that

the purpose of the provision was to protect waterfront property from being

alienated to third parties without the consent of the electorate and did not

include demolition and repurposing of property. Id. The trial court holding

was affirmed on appeal in an unpublished opinion. See Ford v. City of

St. Petersburg, No. 2D13–2118, 2013 WL 6283709, at *1 (Fla. Dist. Ct.

App. 2013).

      Further, as argued by the defendants, the provision of the statute

also authorizes the voters to direct “the application to be made of the

proceeds thereof.”   Iowa Code § 278.1(1)(b).     Directing application of

proceeds would fit awkwardly if the statute was interpreted to include

demolition of property where no sale or transfer is involved and no

proceeds are generated. Although perhaps it could be argued that the

voters would have an interest directing the disposition of the salvage or

rubble, “[w]e look for a reasonable interpretation that best achieves the

statute’s purpose and avoids absurd results.”      State v. Gonzalez, 718
N.W.2d 304, 308 (Iowa 2006).

      Another factor that tips us toward the position of the defendants is

the definitions found in the Meriam Webster Law Dictionary and Black’s

Law Dictionary. These sources, of course, are designed to be used in a

legal context, but that is hardly a disqualifying notion when the key issue
                                      20

is whether the power to direct disposition of certain property rests with the

school district or the voters.

      These legal definitions are consistent, for example, with the Uniform

Probate Code, which generally provides personal representatives and

conservators with the authority “acquire or dispose of an asset” but under

a separate section authorizes trustees and personal representatives to

“raze . . . buildings.”   See Unif. Probate Code § 3–715(6)–(7) (amended

2010), 8 pt. 2 U.L.A. 208–09 (2013); id. § 5–425(7)–(8), 8 pt. 3 U.L.A. 116–

17.   Apparently, the drafters of the Uniform Probate Code believe the

authority to “dispose of an asset” is distinct as a concept, and is not

inclusive of the authority to “raze . . . buildings.”

      We recognize that Webster’s Third New International Dictionary, cited

by the plaintiffs, is a widely used dictionary. But it often contains multiple

definitions.   This case is no exception.        One of the definitions for

disposition in this dictionary is “the transfer of property from one to

another (as by gift, barter, or sale, or by will).” Disposition, Webster’s Third

New International Dictionary (unabr. ed. 2002).

      We also note that the Board is vested with nondelegable authority

under the Iowa Code to determine the site of schools. See Kinney, 133
Iowa at 96, 104, 110 N.W. at 283, 286; James v. Gettinger, 123 Iowa 199,

203, 98 N.W. 723, 724 (Iowa 1904). Here, the Board has determined that

the site of an elementary school, Hoover Elementary, should be changed,

that the current Hoover facility be demolished at its current site, and that

the Hoover site should be repurposed and used in connection with the

development of Iowa City High. In our view, while the voters under Iowa

Code section 278.1(1)(b) could direct that the property be sold, leased, or

even given away, they cannot use the referendum mechanism as a vehicle
                                      21

to control the use of property within the district by the Board for various

school purposes.

      We are also influenced by the apparent purpose of the statute. The

parties have not provided, nor have we found, pertinent legislative history

for the original statutory language. Yet, from the language and structure

of Iowa Code section 278.1(1)(b) and 278.2, we think it clear that the

purpose of the statute is to give voters an avenue to regulate the

relationship between school districts and third parties. By giving voters

the potential to direct the disposition of school property, the legislature

has provided a check on potential abuse by elected school officials in their

real estate relationships with third parties.    When no third party is

involved, however, the risk of abuse related to the management of the

district’s real property is not present.

      Finally, we address arguments to the contrary raised by the

plaintiffs. We do not think the use of the terms “schoolhouse” and “school

site” in Iowa Code section 278.1(1)(b) cuts in favor of the plaintiffs’

approach. The use of two terms make it clear, for instance, that a lease of

a schoolhouse and a sale of unimproved property both fall within the scope

of the statute.

      We also do not see our approach as inconsistent with Iowa Code

section 297.22. Under our approach, the term “disposition” in both Iowa

Code section 278.1(1)(b) and Iowa Code section 297.22 do not include

demolition. Authority for the school boards to demolish buildings may be

found in other statutory provisions.       See, e.g., Iowa Code § 274.1

(empowering school districts to “hold property”); id. § 279.8 (requiring

rules “for the care of schoolhouse, grounds, and property”); id. § 279.39

(empowering school boards to provide suitable buildings for each school).
                                      22

         For all of the above reasons, we conclude that the defendants were

entitled to summary judgment on the question of whether a “disposition”

included demolition of a building without the transfer of property to a third

party.

         B. Procedural Mechanisms Related to Challenges to the

Referendum Process.

         1. Introduction. Even assuming that the term “other disposition”

does not include demolition, the question arises as to whether the school

district is nonetheless prohibited from refusing to direct the county auditor

to place the matter on the ballot. The petition in this case had the requisite

number of signatures, addresses, and dates under Iowa Code sections

277.4, 277.7, and 278.2, and no objections were filed challenging the

petition under Iowa Code sections 277.5 and 277.7. See id. §§ 277.4, .5,

.7; id. § 278.2. The question arises regarding whether a governmental

entity may launch a substantive challenge to the lawfulness of a petition

that contains the requisite number of signatures.        Specifically, may a

governmental entity refuse to place a referendum measure on the ballot

based on substantive illegality, or must the government entity file a

preelection declaratory action challenging the validity of the referendum?

         In considering these issues, the parties dispute the meaning and

applicability of this court’s ruling in Berent, 738 N.W.2d 193.        Berent

involved the intersection of three statutes: Iowa Code section 362.4,

section 364.2, and section 372.11.         Id. at 199–201.   The gist of the

plaintiff’s claim was that the city council unlawfully refused to place on

the ballot certain amendments to the city charter on the grounds that the

proposed charter provisions were illegal. Id. at 196.

         In Berent, three petitions were submitted to the city clerk pursuant

to Iowa Code section 362.4 asking that three amendments to the city
                                      23

charter be placed on the ballot. Id. at 197–98. The city clerk determined

that the requisite number of electors had signed the petition and accepted

them for filing. Id. at 198. Seven individuals and the League of Women

Voters filed timely objections to the petitions. Id. As a result, an objections

committee was formed to consider the three petitions. Id.

      The objections committee in Berent sustained at least one objection

to each proposed charter amendment.            Id.   One was found to be

misleading, and two others were found to be “legally insufficient” because

the substance of the proposals did not deal with general structure of

governance and thus were not the proper subject for a city charter. Id. at

198–99.     The district court found that the objections committee had

exceeded its authority. Id. at 199. The city appealed. Id.

      We affirmed.     We noted that under Iowa Code section 362.4, a

petition to amend a city charter is “valid” if it has the requisite number of

signatures of eligible electors including their place of residence and the

date upon which the petition was signed. Id. at 200. Further, under Iowa

Code section 372.11, the legislature directed that the city council “must”

submit “valid” proposed charter amendments to the voters.             Id.   We

concluded that the objections committee thus exceeded its statutory

authority when it sustained objections to the charter proposals based on

grounds other than “validity” under Iowa Code section 362.4. Id. at 200–

01.

      We then considered whether the city could launch a preelection

challenge to the substantive legality of the proposed charter amendments.

Id. at 201. In concluding that it could launch such an action, we noted

that the city had a pecuniary interest in avoiding the cost of a special

election.   Id. at 202–03.   We also determined that the question of the

validity of the proposed charter amendments was ripe for judicial
                                     24

resolution. Id. at 203–06. On the merits, we concluded that two of the

proposed charter amendments were inconsistent with Iowa law, and as a

result, the city was under no obligation to place the questions on the ballot.

Id. at 206–13.    One of the proposals, however, was not substantively

invalid and the voters were entitled to be heard on the question. Id. at

210–13.

      2. Positions of the parties.    Relying upon Berent, the plaintiffs

contend that once a referendum petition is timely filed with the requisite

number of signatures, addresses and dates under Iowa Code sections

277.4 and 278.2, the defendants had no choice but to direct the county

auditor to place the matter on the general election ballot.

      The defendants find Berent inapposite. They focus our attention on

the language of Iowa Code section 278.2 which directs the school board to

place on the ballot petitions “authorized by law.” Unlike the restrictive

language in the statutes in Berent, the defendants assert that the

legislative directive (that the board shall place measures arising from

citizen petitions on the ballot) is thus qualified by the requirement that the

proposed ballot measure first be authorized by law.        According to the

defendants, the school district, consistent with the statute, declined to

direct the county commissioner to place the matter on the ballot because

the question posed did not involve a disposition of school property as

required by the statute.

      3. Discussion. In deciding whether the defendants have failed to

preserve their claim under Berent, the starting point is examination of the

statutes involved. In Berent, the statutory language was quite limited and

did not give the city the authority to engage in substantive review of a

proposed charter revision. Id. at 200–01, 205–06.
                                      25

      The language in Iowa Code section 278.2, however, is markedly

different. The school district is directed to forward to the county auditor

only those petitions that are “authorized by law.” Iowa Code § 278.2. No

such limitation appeared in the language of the statutes involved in Berent,

which mandated that the city council place “valid” petitions, i.e., petitions

with sufficient valid signatures, on the ballot. 738 N.W.2d at 201.

      As a result, we conclude that Berent does not control in the very

different   statutory   environment   presented    by   Iowa   Code   section

278.1(1)(b). We conclude that the school district properly determined that

the proposed ballot measure was not authorized by law because it did not

direct the sale, lease, or other disposition of school property.

      IV. Conclusion.

      We conclude that the demolition of a school building is not a

disposition under Iowa Code section 278.1(1)(b) and that the school

district properly determined that because the ballot measure was not

“authorized by law,” it was under no legal obligation to require the county

auditor to place the matter on the ballot. In light of our holding, all other

issues raised in the plaintiffs’ petition are either moot or resolved against

the plaintiffs on the merits. As a result, the district court judgment in this

case is affirmed in part, reversed in part, and the matter remanded to the

district court for dismissal of the action.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED

WITH DIRECTIONS.